Filing Date: 10/8/2019
Claimed Domestic Priority: 11/14/2013 (14/079736 CON through others)
Claimed Foreign Priority: NONE	
Applicant: Wu et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 and 26 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Daubenspeck et al. (US 2009/0200663)
With regard to claim 22, Daubenspeck teaches, in Figs 8-11, an integrated chip structure, comprising: a first conductive layer (402) on a first substrate (404); a second conductive layer (104) on a second substrate (102); a bonding structure (902) disposed between the first conductive layer and the second conductive layer; and a plurality of support structures (108) disposed vertically between the first substrate and the second substrate and laterally along opposing sides of the bonding structure, wherein the plurality of support structures respectively comprise a polymer material ([0036]). 
In reference to the claim language referring to "that begins to adhere to a surface of the first substrate or the second substrate upon being heated" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above, Daubenspeck shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere intended use, does not affect the structure of Daubenspeck’s device.
With regard to claim 26, Daubenspeck teaches, in Figs 8-11, that the plurality of support structures are a material that is configured to soften and melt upon being heated ([0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2003/0060035) in view of Daubenspeck et al. (US 2009/0200663).
With regard to claim 1, Kimura teaches, in Fig 7, an integrated chip structure, comprising: a first conductive layer (4a) on a first substrate (4); a second conductive layer (1a) on a second substrate (1); a bonding structure (2) disposed between the first conductive layer and the second conductive layer; a support structure (3) disposed between the first substrate and the second substrate; and a passivation layer (6) covering a bottom surface of the first conductive layer and having a lower surface facing an uppermost surface of the support structure (here inverting the figure).
Kimura does not explicitly teach that the support structure is a polymer material.
Daubenspeck teaches, in Figs 8-11, that that the support structure (108) is a polymer material ([0036]), “to transmit optical signals between the semiconductor chip 102 and the package substrate 404,” ([0047]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip structure of Kimura with the polymer support structures of Daubenspeck to transmit optical signals.
In reference to the claim language referring to "that is configured to soften and melt upon being heated" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above, Kimura/Daubenspeck shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere intended use, does not affect the structure of Kimura/Daubenspeck’s device.
With regard to claim 7, Kimura teaches, in Fig 1, a second bonding structure, a second support structure, and a third support structure disposed between the first substrate and the second substrate; wherein the bonding structure is arranged laterally between the support structure and the second support structure along a cross-section of the first substrate and the second substrate; and wherein the second bonding structure is arranged laterally between the second support structure and the third support structure along the cross-section (see the figure for multiple instances of bonding and support structures that meet these limitations).
With regard to claim 21.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2003/0060035) in view of Daubenspeck et al. (US 2009/0200663) and Hsieh et al. (US 2011/0108973).
With regard to claim 2, Kimura/Daubenspeck teaches most of the limitations of this claim as set forth above with regard to claim 1.
Kimura/Daubenspeck does not explicitly teach a third conductive layer on a third substrate; a second bonding structure disposed between the third conductive layer and a fourth conductive layer on the first substrate, wherein the first conductive layer and the fourth conductive layer are electrically coupled by a through-substrate-via extending through the first substrate; and a second support structure disposed between the first substrate and the third substrate.
Hsieh teaches, in Fig 6, a third conductive layer (top layer of 50f) on a third substrate (206); a second bonding structure (50f) disposed between the third conductive layer and a fourth conductive layer (234) on the first substrate (204), wherein the first conductive layer and the fourth conductive layer are electrically coupled by a through-substrate-via (50f) extending through the first substrate; and a second support structure (50a) disposed between the first substrate and the third substrate, “to meet multi-functional, low cost, high density, high powered small and lightweight requirements of electronic products,” ([0002]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip structure of Kimura/Daubenspeck with the third substrate and associated structure of Hsieh to meet multi-functional, low cost, high density, high powered small and lightweight requirements of electronic products.
With regard to claim 3, Kimura/Daubenspeck teaches most of the limitations of this claim as set forth above with regard to claim 1.
Kimura/Daubenspeck does not explicitly teach that the bonding structure comprises a copper post extending from vertically above a top of the support structure to vertically below the top of the support structure.
Hsieh teaches, in Fig 6, that the bonding structure comprises a copper post (50h, [0018]) extending from vertically above a top of the support structure (50a) to vertically below the top of the support structure., “to meet multi-functional, low cost, high density, high powered small and lightweight requirements of electronic products,” ([0002]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip structure of Kimura/Daubenspeck with the bonding structure of Hsieh to meet multi-functional, low cost, high density, high powered small and lightweight requirements of electronic products.
With regard to claim 4, Kimura/Daubenspeck teaches most of the limitations of this claim as set forth above with regard to claim 1.
Kimura/Daubenspeck does not explicitly teach that the bonding structure comprises a copper post having an upper surface facing the first substrate; and wherein a horizontal plane that is parallel to and extending along the upper surface of the copper post is separated from the support structure by a non-zero distance.
Hsieh teaches, in Fig 6, that the bonding structure (50g) comprises a copper post ([0018]) having an upper surface facing the first substrate; and wherein a horizontal plane that is parallel to and extending along the upper surface of the copper post is separated from the support 
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip structure of Kimura/Daubenspeck with the bonding structure of Hsieh to meet multi-functional, low cost, high density, high powered small and lightweight requirements of electronic products.
With regard to claim 5, Hsieh teaches, in Fig 1a, that the passivation layer (26) laterally surrounds the copper post (24).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2003/0060035) in view of Daubenspeck et al. (US 2009/0200663) and Chuang et al. (US 2011/0285013).
With regard to claim 6, Kimura/Daubenspeck teaches most of the limitations of this claim as set forth above with regard to claim 1.
Kimura/Daubenspeck does not explicitly teach that the bonding structure completely covers an upper surface of the first conductive layer as viewed along a cross-sectional view.
Chuang teaches, in Fig 5A, that the bonding structure (142) completely covers an upper surface of the first conductive layer (124) as viewed along a cross-sectional view to, “provide high vertical forces to the work pieces” ([0027]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip structure of Kimura/Daubenspeck with the bonding structure footprint of Chuang to provide high forces to hold the work pieces together.
Claim(s) 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daubenspeck et al. (US 2009/0200663) in view of Chuang et al. (US 2011/0285013)
With regard to claim 8, Daubenspeck teaches, in Figs 8-11, a multi-dimensional integrated chip structure, comprising: a first connecting structure (802) disposed on a first substrate (404); a second connecting structure (506) disposed on a second substrate (102) and bonded to the first connecting structure by a solder layer ([0008]-[0011]), wherein the second connecting structure has a rounded outer surface facing the solder layer (see Fig 11); and a support structure (108) disposed between the first substrate and the second substrate and laterally separated from the second connecting structure.
Daubenspeck does not explicitly teach that the solder layer is disposed between outer surfaces of the first connecting structure and the second connecting structure facing one another.
Chuang teaches, in Fig 5A, that the solder layer (142) is disposed between outer surfaces of the first connecting structure (124) and the second connecting structure (38) facing one another to, “provide high vertical forces to the work pieces” ([0027]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip structure of Daubenspeck with the bonding structure of Chuang to provide high forces to hold the work pieces together..
With regard to claim 9, Daubenspeck teaches, in Figs 8-11, that the solder layer directly contacts the rounded outer surface of the second connecting structure ([0008]-[0011], see Figure 11).
With regard to claim 10, Chuang teaches, in Fig 5A, that a horizontal plane that is parallel to a bottom (inverting the figure) of the support structure (123) extends along the bottom of the support structure and though a sidewall of the second connection structure.
With regard to claim 11
With regard to claim 12, Chuang teaches, in Fig 2, that the second connecting structure further comprises a palladium layer disposed on the nickel layer and a gold layer disposed on the palladium layer ([0017]).
With regard to claim 14, Daubenspeck teaches, in Figs 8-11, that the support structure comprises a material that continuously extends to contact a first surface of the first substrate and a second surface of the second substrate, the first surface and the second surface both continuously extending past opposing outermost sidewalls of the material of the support structure (contact with 102 is clear, see [0047]-[0048] for a discussion of contact with 404).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daubenspeck et al. (US 2009/0200663) in view of Chuang et al. (US 2011/0285013) and Hsieh et al. (US 2011/0108973).
With regard to claim 13, Daubenspeck/Chuang teaches most of the limitations of this claim as set forth above with regard to claim 11.
Daubenspeck/Chuang does not explicitly teach that the nickel layer is disposed over a through-substrate-via (TSV) extending through the second substrate and a passivation layer laterally surrounding the TSV.
Hsieh teaches, in Fig 6, that the nickel layer (of Chuang) is disposed over a through-substrate-via (TSV) (50h) extending through the second substrate (202) and a passivation layer (26, see Fig 1b) laterally surrounding the TSV, “to meet multi-functional, low cost, high density, high powered small and lightweight requirements of electronic products,” ([0002]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip structure of Daubenspeck/Chuang with the bonding structure of Hsieh to meet .
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daubenspeck et al. (US 2009/0200663) in view of Kimura et al. (US 2003/0060035).
With regard to claim 23, Daubenspeck teaches most of the limitations of this claim as set forth above with regard to claim 22.
Daubenspeck does not explicitly teach a passivation layer laterally contacting opposing sides of the second conductive layer.
Kimura teaches, in Fig 7, a passivation layer (6) laterally contacting opposing sides of the second conductive layer (4a) to provide, “a protective film” ([0032]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip structure of Daubenspeck with the passivation layer of Kimura to further protect the substrate.
With regard to claim 24, Daubenspeck teaches, in Figs 8-11, that the bonding structure comprises a first connecting structure and a second connecting structure that meet along an interface; and wherein the plurality of support structures comprise a first support structure comprising a same material that continuously extends from a top of the first support structure that is above the interface to a bottom of the first support structure that is below the interface (see Fig 8).
With regard to claim 25, Daubenspeck teaches, in Figs 8-11, that the plurality of support structures respectively comprise a material that continuously extends to contact a first surface of the first substrate and a second surface of the second substrate, the first surface and the second surface both continuously extending past opposing outermost sidewalls of the material of the support structure (contact with 102 is clear, see [0047]-[0048] for a discussion of contact with 404).
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but either are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or have been fully addressed in the rejections set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.